

Exhibit 10.1


AMENDMENT NO. 2
TO
ADVISORY AGREEMENT
THIS AMENDMENT NO. 2 (this “Amendment”) is made and entered into as of June 22,
2020, and amends that certain Advisory Agreement, dated as of June 30, 2014, as
amended by Amendment No. 1, dated December 20, 2017 (as amended,
the “Advisory Agreement”), by and among NorthStar Healthcare Income, Inc., a
Maryland corporation (the “Company”), NorthStar Healthcare Income Operating
Partnership, LP, a Delaware limited partnership (the “Operating Partnership”),
CNI NSHC Advisors, LLC, a Delaware limited liability company (the “Advisor”), as
successor to NSAM J-NSHC Ltd, an Isle of Jersey limited company, and, solely in
connection with the obligations set forth in Section 12.03 and Article 13 of the
Advisory Agreement, Colony Capital, Inc. (f/k/a Colony NorthStar, Inc.), a
Maryland corporation (“CLNY”), as successor to NorthStar Asset Management
Group Inc., a Delaware corporation. Capitalized terms used but not defined
herein shall have the meanings set forth in the Advisory Agreement.
RECITALS
WHEREAS, pursuant to Section 18.02 of the Advisory Agreement, the Advisory
Agreement may not be changed or modified except by an instrument in writing
signed by the parties thereto, or their respective successors or permitted
assigns; and
WHEREAS, each of the Company, the Operating Partnership, the Advisor and CLNY
desires to amend the Advisory Agreement as set forth in this Amendment.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the sufficiency of which is hereby acknowledged
by all parties, the parties hereto agree as follows:
AGREEMENT
1.    Amendment to Agreement.
(a)Article 1 of the Advisory Agreement is hereby amended by deleting the
definition of “Disposition Fee” in its entirety.
(b)Section 8.03 of the Advisory Agreement is hereby deleted in its entirety and
replaced with the following:
“8.03    [RESERVED].”
(c)Section 9.01(xi) of the Advisory Agreement is hereby deleted in its entirety
and replaced with the following:
“(xi) Personnel and related employment costs incurred by the Advisor or its
Affiliates in performing the services described in Article 3 hereof, including
but not limited to reasonable salaries and wages, benefits and overhead of all
employees directly involved in the performance of such services, provided that
no reimbursement shall be made for costs of such employees of the Advisor or its
Affiliates to the extent that such employees (A) perform services for which the
Advisor receives Acquisition Fees or (B) serve as executive officers of the
Company;”


1 = 1 LEGAL02/39863031v3 LEGAL02/39863031v3

--------------------------------------------------------------------------------





(d)Section 12.03 of the Advisory Agreement is hereby deleted in its entirety and
replaced with the following:
“12.03    Investment Opportunities and Allocation. The Advisor shall be required
to use commercially reasonable efforts to present a continuing and suitable
investment program to the Company that is consistent with the investment
policies and objectives of the Company, but neither the Advisor nor any
Affiliate of the Advisor shall be obligated generally to present any particular
Investment opportunity to the Company even if the opportunity is of a character
that, if presented to the Company, could be taken by the Company. In the event
an Investment opportunity is identified, the allocation procedures set forth
under the caption “Conflicts of Interest—Allocation of Investment Opportunities”
in any Prospectus (as it may be amended from time to time) or, following the
termination of the Offering, in any report filed by the Company with the SEC
disclosing such procedures, as they may be amended from time to time, shall
govern the allocation of the opportunity among the Company, CLNY, any of their
Affiliates and any investment vehicles sponsored or managed by CLNY or any of
their Affiliates.”
(e)Article 13 of the Advisory Agreement is hereby deleted in its entirety and
replaced with the following:
“ARTICLE 13
THE NORTHSTAR NAME
CLNY and its Affiliates have a proprietary interest in the name “NorthStar.”
CLNY hereby grants to the Company a non-transferable, non-assignable,
non-exclusive royalty-free right and license to use the name “NorthStar” during
the term of this Agreement. Accordingly, and in recognition of this right, if at
any time the Company ceases to retain CLNY or one of its Affiliates to perform
advisory services for the Company, the Company will, promptly after receipt of
written request from the Sponsor, cease to conduct business under or use the
name “NorthStar” or any derivative thereof and the Company shall change its name
and the names of any of its subsidiaries to a name that does not contain the
name “NorthStar” or any other word or words that might, in the reasonable
discretion of CLNY, be susceptible of indication of some form of relationship
between the Company and CLNY or any its Affiliates. At such time, the Company
will also make any changes to any trademarks, servicemarks or other marks
necessary to remove any references to the word “NorthStar.” Consistent with the
foregoing, it is specifically recognized that CLNY or one or more of its
Affiliates has in the past and may in the future organize, sponsor or otherwise
permit to exist other investment vehicles (including vehicles for investment in
healthcare-related real estate assets) and financial and service organizations
having “NorthStar” as a part of their name, all without the need for any consent
(and without the right to object thereto) by the Company. CLNY shall govern
Company’s use of the name “NorthStar” and the Company’s use of the “NorthStar”
name will be in strict accordance with any quality standards and specifications
that may be established by Advisor and communicated to Company from time to
time.”


2
0 = 1 LEGAL02/39863031v3

--------------------------------------------------------------------------------





2.    Miscellaneous.
(a)Effectiveness of Amendment.  This Amendment shall be effective on June 30,
2020.
(b)Counterparts; Signature.  This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or electronic means shall be effective as delivery of a manually
executed counterpart of this Amendment.
(c)Governing Law.  This Amendment shall be governed by and construed in
accordance with Section 18.04 of the Advisory Agreement.
(d)Continued Effect.  Except as specifically set forth herein, all other terms
and conditions of the Advisory Agreement shall remain unmodified and in full
force and effect, the same being confirmed and republished hereby. In the event
of any conflict between the terms of the Advisory Agreement and the terms of
this Amendment, the terms of this Amendment shall control.
[Signatures on following page.]




3
0 = 1 LEGAL02/39863031v3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth above.
 
NorthStar Healthcare Income, Inc.
 
 
By:
/s/ Ann B. Harrington
 
 
 
Ann B. Harrington
 
 
 
General Counsel and Secretary
 
 
 
 
NorthStar Healthcare Income Operating Partnership, LP
 
 
By:
NorthStar Healthcare Income, Inc., its General Partner
 
 
 
By:
/s/ Ann B. Harrington
 
 
 
 
Ann B. Harrington
 
 
 
 
General Counsel and Secretary
 
 
 
 
CNI NSHC Advisors, LLC
 
 
By:
/s/ Mark M. Hedstrom
 
 
 
Mark M. Hedstrom
 
 
 
Vice President
 
 
 
 
Colony Capital, Inc.
 
 
By:
/s/ Mark M. Hedstrom
 
 
 
Mark M. Hedstrom
 
 
 
Executive Vice President and Chief Operating Officer
 





[Signature Page to Amendment No. 2 to Advisory Agreement]